Name: Commission Regulation (EEC) No 523/88 of 26 February 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/3127. 2. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 523/88 of 26 February 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (*), as amended by Regulation (EEC) No 217/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota ­ Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 March 1988.- This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 369, 29. 12. 1987, p. 8. H OJ No L 21 , 27. 1 . 1988, p. 21 . No L 53/32 Official Journal of the European Communities 27. 2. 88 ANNEX to die Commission Regulation of 26 February 1988 fixing the import levies on live sheep  and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 10 from 7 to 13 March 1988 Week No 11 from 14 to 20 March 1988 Week No 12 from 21 to 27 March 1988 Week No 13 from 28 March to 3 April 1988 0104 10 90 (') 146,189 146,899 146,899 146,461 0104 20 90 (') 146,189 146,899 146,899 146,461 0204 10 00 0 311,040 312,550 312,550 311,620 0204 21 00 (2) 311,040 " 312,550 312,550 311,620 0204 22 10 (2) 217,728 218,785 218,785 218,134 0204 22 30 0 342,144 343,805 343,805 342,782 0204 22 50 0 404,352 406,315 406,315 405,106 0204 22 90 (2) 404,352 406,315 406,315 405,106 0204 23 00 0 566,093 568,841 568,841 567,148 0204 50 11 (2) 311,040 312,550 312,550 311,620 0204 50 13 (2) 217,728 218,785 218,785 218,134 0204 50 J5 (2) 342,144 343,805 343,805 342,782 0204 50 19 0 404,352 406,315 406,315 405,106 0204 50 31 0 404,352 406,315 40&lt;&gt;,3 15 405,106 0204 50 39 0 566,093 568,841 568,841 567,148 0210 90 11 0 404,352 406,315 406,315 405,106 0210 90 19 0 566,093 568,841 568,841 567,148 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No J 9/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.